Citation Nr: 0105191	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wound penetrating abdomen, with lacerated colon, and 
residuals of colostomy, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacqueline Connolly Jevtich





INTRODUCTION

The veteran had active service from October 1941 to October 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the VA 
Pittsburgh, Pennsylvania RO which denied entitlement to an 
increased rating for residuals of shell fragment wound 
penetrating abdomen, with lacerated colon, and residuals of 
colostomy.  


REMAND

The veteran was injured during service when he was hit by 
shrapnel during combat.  The penetrating shrapnel wound was 
in the area of his abdomen and resulted in laceration of the 
transverse colon and colostomy.  The veteran was eventually 
granted service connection for both the residuals of shell 
fragment wound penetrating abdomen, with lacerated colon, and 
residuals of colostomy (rated as 20 percent disabling), as 
well as residuals of shell fragment wound to the abdomen, 
Muscle Group XIX (rated as 10 percent disabling).  

In May 1999, the veteran requested an increased rating for 
residuals of shell fragment wound penetrating abdomen, with 
lacerated colon, and residuals of colostomy.  That request 
was denied and he has appealed that determination.  In 
conjunction with his appeal, in November 2000, the veteran's 
representative asserted that his service-connected disability 
causes impairment to his lumbar spine.  The medical evidence 
of record appears to relate this to his muscle injury, as a 
residual of the shell fragment wound.  As such, it is clear 
that the veteran and his representative also want an 
increased rating for his service-connected muscle injury, 
currently characterized as shell fragment wound to the 
abdomen, Muscle Group XIX.  As the RO has not specifically 
adjudicated such claim for an increase, the matter is not 
properly before the Board.  However, inasmuch as the Board 
finds that further clarification and development is necessary 
in order to properly rate all of the veteran's shell fragment 
wounds in connection with adjudication of the issue on 
appeal, as explained below, the Board finds that the 
increased rating claims are inextricably intertwined and 
should be considered together.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).  The veteran should also have the opportunity to 
perfect an appeal on the issue of an increased rating for his 
service-connected muscle injury, currently characterized as 
shell fragment wound to the abdomen, Muscle Group XIX, since 
such action is required before the Board may properly 
consider that issue on appeal. 

Pertinent to the appeal, the Board notes that recent 1998 VA 
examinations showed that the veteran suffers from nausea, 
fecal incontinence, colic and distention, constipation, and 
multiple scarring of the abdomen area.  In July 1998, the 
veteran was seen by a private physican, Iren J. Pober, for a 
repeat screening colonoscopy that showed that his left colon 
was significantly deformed and also that he had severe 
diverticular disease.  Also, a multilobulated hepatic flexure 
sessile polyp was found in the ascending colon.  It was 
biopsied 8 times, but there was no evidence of malignancy or 
dysplasia.  In June 1999, the veteran was afforded another VA 
examination.  This examination showed that the veteran's 
abdominal scarring is painful and creates a pulling sensation 
that can become sharp.  It was also noted that due to the 
presence of the multilobulated hepatic flexure sessile polyp, 
the veteran was required to have a colonoscopy every year to 
determine if there had been any change to dysplasia which 
would require a resection to remove it.  In addition, it was 
noted that, among other things, the veteran's muscle damage 
causes decreased muscle strength and herniation in the 
muscles of the abdomen and which also creates limitation of 
motion of the lumbar spine.  

The veteran's service-connected shell fragment wound 
penetrating abdomen, with lacerated colon, and residuals of 
colostomy, is rated under Diagnostic Code 7329, which governs 
ratings for resection of the large intestine.  The Board 
finds, however that the RO should evaluate whether a rating 
would be more appropriate under Diagnostic Code 7329 or 
Diagnostic Code7327, for diverticulitis.  Also, the RO should 
consider whether a separate rating is warranted for the 
veteran's scarring of the abdomen that is due to the shell 
fragment wounds as his scarring has been identified as being 
painful.  This must be considered pursuant to Esteban v. 
Brown, 6 Vet. App. 259 (1994), which stated that separate 
manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  Finally, although 
the veteran's muscle damage is rated under Diagnostic Code 
5319 for Muscle Group XIX, consideration should also be given 
to Diagnostic Code 5320 for Muscle Group XX based on residual 
disability to the lumbar spine.  

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  
Therefore, on remand, the RO should not only ensure that all 
requested development has been undertaken, but that all 
development and notification requirements of the Act are 
complied with.  

To fully assess all residual disabilities of the the 
veteran's service-connected shell fragment wound, the veteran 
should be afforded the appropriate stomach, muscle, and skin 
evaluations.  The Board emphasizes to the veteran that the 
information to be obtained on VA examination is vitally 
important to resolving the issues on appeal; hence, any 
failure to report to a scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id  . 
Prior to arranging for the veteran to undergo such 
evaluations, all outstanding pertinent medical records should 
be obtained and associated with the record, so that each 
examiner's review of the record is a fully informed one. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding pertinent 
medical records.  This should 
specifically include any outstanding 
records from Dr. Poser and any other VA 
or private source or facility identified 
by the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded VA stomach, muscle, and skin 
examinations to determine the current 
nature, extent, and manifestations of all 
of the veteran's residual disabilities 
due to his shell fragment wounds.  The 
entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated x-rays and laboratory tests 
should be completed.  

The stomach evaluation: the examiner 
should determine if the veteran's 
residual disabilities are productive of 
mild symptoms, moderate symptoms, or 
severe symptoms.  In addition, it should 
be determined if the veteran has 
disturbances of bowel function (such as 
constipation and diarrhea) and abdominal 
distress and if these episodes are mild, 
moderate, or severe/constant.

The muscle evaluation: the examiner 
should determine if the impairment of the 
muscles of the abdominal wall is slight, 
moderate, moderately severe, or severe.  
In addition, the examiner should 
determine if the spinal muscles are also 
impaired, and, if so, whether that 
impairment is slight, moderate, 
moderately severe, or severe.  

The skin evaluation: The examiner should 
determine if the veteran's scarring due 
only to his shell fragment wounds is 
tender and painful on objective 
demonstration and whether it causes 
limitation of motion of the part(s) 
affected.

All examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed by examiner 
should be set forth in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
an increased rating for residuals of 
shell fragment wound penetrating abdomen, 
with lacerated colon, and residuals of 
colostomy, as well as the claim for a 
higher evaluation for residuals of shell 
fragment wound to the abdomen, Muscle 
Group XIX, in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  In adjudicating those issues, 
the RO should consider all potentially 
applicable diagnostic codes, to include, 
as indicated above, those governing 
disability to Muscle Group XX, as well as 
whether separate evaluation is warranted 
for any residual scarring of the abdomen.  
The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

7.  Unless the benefits currently sought 
on appeal are granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the 
Board for further appellate 
consideration.

8.  If the claim for an increased rating 
for residuals of shell fragment wound to 
the abdomen, Muscle Group XIX, is not 
resolved to the veteran's satisfaction, 
the veteran and his representative should 
be so advised, and notified of the 
veteran's appellate rights.  The veteran 
and his representative are hereby 
reminded that to obtain appellate 
jurisdiction over this issue, a timely 
appeal must be perfected.  See 
38 U.S.C.A. § 7105 (1991).  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



